Herlihy, J.
Appeal from an order denying the plaintiff’s motion for an examination before trial subsequent to the filing of a note of issue and a certificate of readiness. Special Term found that the plaintiff had not “ demonstrated such conditions to permit a departure from the statement of readiness rule ” and additionally “ the record demonstrates inexcusible loches in making the application”. There was no abuse of the court’s discretion in denying the said motion. Order affirmed, with $10 costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in memorandum by Herlihy, J.